
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3175
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To direct the Secretary of Agriculture to
		  convey to Miami-Dade County certain federally owned land in Florida, and for
		  other purposes.
	
	
		1.DefinitionsAs used in this Act:
			(1)CountyThe
			 term County means Miami-Dade County in the State of
			 Florida.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)PropertyThe
			 term Property means approximately 2.0 acres, more or less, of the
			 federally owned land comprising the Subtropical Horticulture Research Station
			 in Miami-Dade County, Florida, as described in section 2(b).
			2.Land
			 conveyance
			(a)In
			 GeneralUpon receipt of the consideration and cost reimbursement
			 provided herein, the Secretary shall convey and quitclaim to the County, all
			 right, title, and interest of the United States in the Property, subject to
			 easements and rights-of-way of record and such other terms and conditions as
			 the Secretary may prescribe.
			(b)Property
			 DelineationOf the federally owned land comprising the
			 Subtropical Horticulture Research Station, the Secretary and the authorized
			 representative of the County shall mutually delineate 2.0 acres, more or less,
			 fronting on SW 67th Avenue for conveyance as the Property.
			(c)Consideration
				(1)In
			 generalAs consideration for the conveyance of the Property, the
			 County shall pay to the Secretary an amount in cash equal to the market value
			 of the property.
				(2)Determination of
			 valueTo determine the market value of the property, the
			 Secretary shall have the Property appraised in conformity with the Uniform
			 Appraisal Standards for Federal Land Acquisitions. The approved appraisal shall
			 at all times be the property of the United States.
				(d)SurveyThe
			 County shall, at its cost, survey the exterior boundaries of the Subtropical
			 Horticulture Research Station and the Property to Federal survey standards to
			 the satisfaction of the Secretary, and shall provide to the Secretary certified
			 originals with signature and raised seal.
			(e)ReleaseThe
			 County, by a recordable instrument satisfactory to the Secretary, shall release
			 the United States Department of Agriculture from that instrument dated
			 September 8, 2006, titled Unity of Title.
			(f)Time of
			 ConveyanceThe Secretary shall convey the Property to the County
			 not later than 120 days after the date on which the County deposits the
			 consideration with the Department of Agriculture.
			(g)CorrectionsWith
			 the agreement of the County, the Secretary may make minor corrections or
			 modifications to the legal description of the Property.
			3.Costs
			(a)Transaction
			 costsAt closing for the conveyance of the Property under this
			 Act, the County shall pay or reimburse the Secretary, as appropriate, for the
			 reasonable transaction and administrative personnel costs associated with the
			 conveyance authorized by this Act, including the transaction costs of
			 appraisal, title, hazardous substances examination, and closing costs.
			(b)Administrative
			 CostsIn addition to transaction costs under subsection (a), the
			 County shall pay administrative costs in the liquidated amount of
			 $50,000.
			(c)Attorneys’
			 FeesThe County and the Secretary shall each bear their own
			 attorneys' costs.
			4.ReceiptsThe Secretary shall deposit the
			 consideration and receipts for costs into the Treasury of the United States to
			 be credited to the appropriation for the Agricultural Research Service, and
			 such sum shall be available to the Secretary until expended, without further
			 appropriation, for the operation, upkeep, and maintenance of the Subtropical
			 Horticulture Research Station.
		5.Miscellaneous
			 provisions
			(a)Security
			 FencingOn or before closing
			 for the conveyance of the Property under this Act, the County shall, at its
			 cost, contract for the construction of a security fence located on the boundary
			 between the Property and the adjacent land administered by the Secretary. The
			 fence shall be of materials and standards approved in advance by the Secretary.
			 The Secretary may approve temporary security structures for use during
			 construction phases.
			(b)Other
			 TermsThe Secretary and the County may otherwise effect the
			 purpose of this Act on such additional terms as are mutually acceptable and
			 which are not inconsistent with the provisions of this Act.
			
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
